     Case 2:21-cv-01244-WBS-JDP Document 11 Filed 09/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY SIFUENTEZ,                                  Case No. 2:21-cv-01244-WBS-JDP (HC)
12                       Petitioner,                    ORDER:
13           v.                                         (1) GRANTING PETITIONER’S
                                                        APPLICATION TO PROCEED IN FORMA
14    UNKNOWN,                                          PAUPERIS;
15                       Respondent.                    (2) DENYING AS MOOT HIS REQUEST
                                                        FOR EXTENSION OF TIME; AND
16
                                                        (3) FINDING THAT THE PETITION DOES
17                                                      NOT STATE A COGNIZABLE CLAIM AND
                                                        GRANTING LEAVE TO AMEND WITHIN
18                                                      SIXTY DAYS
19                                                      ECF Nos. 4, 8, & 10
20
21          Petitioner, proceeding without counsel, seeks a writ of habeas corpus under 28 U.S.C.

22   § 2254. I have reviewed the petition, and it appears that petitioner did not exhaust his claims

23   before filing this case. I will give petitioner a chance to amend and confirm the status of his

24   claims before recommending that this action be dismissed.

25          The amended petition is before me for preliminary review under Rule 4 of the Rules

26   Governing Section 2254 Cases. Under Rule 4, the judge assigned to the habeas proceeding must

27   examine the habeas petition and order a response to the petition unless it “plainly appears” that

28
                                                        1
     Case 2:21-cv-01244-WBS-JDP Document 11 Filed 09/09/21 Page 2 of 2


 1   the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir.

 2   2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998).

 3            Petitioner raises numerous claims related to a September 2015 conviction. He states that,

 4   after bringing his claims before the California Fifth District Court of Appeal, he did not pursue

 5   them further in state court. ECF No. 10 at 3. Federal habeas claims must be exhausted by being

 6   presented to the highest state court. Castille v. Peoples, 489 U.S. 346, 351 (1989). Here,

 7   petitioner was required to put claims before the California Supreme Court. If petitioner’s claims

 8   are unexhausted, they may not proceed. He may file an amended petition that reasserts all his

 9   claims and confirms their status with regard to exhaustion.

10            It is ORDERED that:

11            1.      Petitioner’s application to proceed in forma pauperis, ECF No. 4, is granted.

12            2.      Petitioner’s motion for extension of time to file a habeas petition, ECF No. 8, is

13   denied as moot.

14            3.      Petitioner may file an amended petition within sixty days of this order’s entry. If

15   he does not, I will recommend that the current petition be dismissed for the reasons stated in this

16   order.

17            4.      The Clerk of Court is directed to send petitioner a federal habeas form.

18
     IT IS SO ORDERED.
19

20
     Dated:        September 8, 2021
21                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         2
